Case 8:19-mc-00699 Document 1-10 Filed 12/06/19 Page 1 of 2




                  Exhibit 5
                                             Case 8:19-mc-00699 Document 1-10 Filed 12/06/19 Page 2 of 2
                                                                                                                                                 ~

      JULY                                                               2011      2011                                                  JULY
                                                                                                                                    SaturØy 23
                                                                                   WEEK 29 Q
      22                                                                           204-161




                     L    (г©                      -   - rгi   ►..(Е¡p r(~S p ¡~




            "iдl,t..         Сг~Еггг~   S1мPsor




                 &




                         -
                     ¡¡¡,- ~
           `1   .і   lГ



                                                                                   лиси5т                      5нетвмввк
                                                                                   м   І        8 5    22 29   м    5   2   9 26
                                                                                   T 2          9 l6   2Э 50   T    Ь   IS 20 27
                                                                                   W       Э   ii І7   24 ‚j   W    7 І4    21 2Р
                                                                                   T 4         ІІ іР   25      T 1  8 І5    22 29
                                                                                   F   5       12 І9    26     F 2  9 І6    2Э 30
                                                                                   5   6       ІЭ 20   27      5 Э II І7    24
                                                                                   5   7       І4 21   2Р      5 41   ІР    25




~ 1
